IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


LINITED STATES OF AMERICA,

               -Y-                                                       19-MJ-4047MWP

THOMAS ALONZO BOLIN
a/k/a Peter Vincent,
                                    Defendant.




                        PETMION AND ORDER FOR WRIT OF
                       HABEAS CORPUS AD PROSEQUENDUM


TO: THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT



       The Petition of the United States Attomey for the Westem District of New York

respectfully states:




       The defendant, THOMAS ALONZO BOLIN              a/k/ aPeter Yincent,   was involved in

a crime against the United States, a violation of Title 18, United States Code, Section

1001(aX2). He is incarcerated at the Monroe County Jail in Rochester, New          York. His

presence is required in the United States District Court at Rochester, New York, for an initial

appearafLce.




        WHEREFORE, your petitioner requests that the Clerk be insffucted to issue       a   Writ

of Habeas Corpus Ad prosequendum to the United States Marshal for the Western District

of New york commanding agents of the Federal Bureau of Investigation to take said
defendant into custody and bring him before the United States District Court, City of

Rochester, New York, on   April   41 2019, at 11:00   a.fr.., and, thereafter, said defendant is to

be retumed to his place of confinement.



       DATED: Rochester, NewYork, April 3,2019.


                                           JAMES P. KENNEDY, JR.
                                           United States Attorney


                                    By:

                                           Assistant U. S. Attorlley
                                           United States Attomey's Office
                                           Western District of New York
                                           500 Federal Building
                                           100 State Street
                                           Rochester, New York 146t4
                                           (585) 263-67 60, ext. 23949
                                           Brett.Harvey@usdoj. gov

IT IS SO ORDERED:


ffi*;arr,,lf,\r-
HONORABLE MARIAN W. PAYSON
United States Magistrate Judge

DATED: Aprit 3 ,2}lg.
